DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 12/23/2021.  As directed by the amendment claims 2, 19 and 21 are amended. Claims 2-21 are currently pending.
EXAMINER’S AMENDMENT
Applicant’s representative Francesco Sardone was called for an interview on 01/24/2022 to discuss possible Examiner's amendments as follows: 
Amend the independent claims 2, 19 and 21 to delete the phrase “slidably translate linearly within” which is not supported by the current specification, and replace with an alternate recitation as follows: “slides at least partially into or at least partially out of”.
Cancel claims 3 and 4, the subject matter of those claims are already recited in independent claim-2.
Amend claim-2 to recite additional limitation “wherein the at least one of the axially extending projections is substantially rectangular” from claim-7, and cancel claim-7, since rest of the limitations of claim-7 are already recited in independent claim-2.  
Applicant agreed with those proposals, and decided to draft the amendment for their client’s approval. 
Examiner-Amendments.pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Allowable Subject Matter
Claims 2, 5-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2013/0123783 A1) by Marczyk et al. discloses a surgical tool comprising an articulate-able tool positioner with a central opening, the tool positioner has a tool holder disposed at its distal end, and an end effector coupled to the distal end of the tool holder. 
The tool positioner further comprising plurality of couple guides, each of those couple guide includes a pair of axially extending projections and a pair of axially extending receptacles, wherein the pair of axially extending projections as well as the pair of axially extending receptacles are oriented diametrically opposite to each another. 
Marczyk further discloses, a control link extending through the tool positioner and the tool holder, and the distal end of the control link is coupled to the end effector for actuating at least a movement of the end effector.
Marczyk does not disclose or suggest, the axially extending projections of the couple guides are not substantially rectangular, Marczyk also does not tech or suggest: during an articulation of the surgical tool the pair of axially extending projections of one of the plurality of coupled guides slides at least partially into or at least partially out of the one pair of axially extending receptacles of an immediately adjacent one of the plurality of coupled guides.
Other prior arts of record also do not teach or suggest those limitations, for those reasons, the claims are deemed to be allowable over the prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(US 2016/0074028 A1) by Castro discloses a surgical instrument comprising an articulation region at the distal end of the surgical instrument with a steering mechanism, the articulation region comprises a plurality of segment links between its proximal end and distal end.
(EP 2338434 A2) by Anderson et al. discloses a surgical tool having a wrist mechanism that includes a plurality of disks or vertebrae stacked in series, wherein the most proximal vertebrae or disk of the stack is coupled to a proximal end member such as the working end of the tool or instrument shaft, and the most distal vertebrae or disk is coupled to a distal end member such as an end-effector or end-effector support member.
(EP 2581031 A2) by Klaffenboeck et al. discloses an invention relates to a bending device for a surgical instrument formed of a plurality of substantially 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792